DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-8, 10-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Pub. 2016/0288554) in view of Ono et al (U.S. Pub. 2016/0271955) and Boyd et al (U.S. Pub. 2004/0113996)
	Regarding claims 1, 7, 10, a fluid dispensing assembly in a fluid dispensing system, comprising: a body (41-46; Figure 4; Paragraphs 0068-0070); a fluidic die attached to the body (26 is attached to body 41)
	A vent (42a) arranged on the body to direct cooling airflow generated by an external airflow generator (57) that is external and separate from the fluid dispensing assembly into an inner portion of the fluid dispensing assembly, the inner portion being within the body (Figure 4; Paragraphs 0071-0075)

	Removing or replacing parts of a printer assembly is known in the art, further Ono discloses removing/replacing line heads installed in the apparatus main body (Figures 3-4, 6; Paragraph 0249).  
Therefore it would be obvious to a person of ordinary skill in the art to include a removably mountable fluid dispensing assembly as taught by Ono, into the device of Nakamura, for the purpose of maintaining a properly functioning apparatus and performing necessary maintenance
Nakamura is silent regarding a fluidic die, however Boyd discloses it is known to include a fluidic die(s) (30) mounted on a print head assembly (12) (Figures 2-3; Paragraphs 0041-0042)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate a fluidic die as taught by Boyd into the device of Nakamura, for the purpose of performing ejection operations onto a substrate
	Regarding claims 2, 11, Nakamura discloses wherein the body comprise a cover (42-45) and an assembly housing (41, 46), the vent being part of the cover (Figure 4; Paragraphs 0068-0075)
	Regarding claims 3, 12, further comprising a support plate (44) to support a fluidic manifold (58a), the support plate further comprising a vent (44a) to direct the cooling airflow received through the vent (42a) of the cover (42) into a further 
	Regarding claims 4, 8, 13, Any portion that can be held/gripped by the user will be considered a handle gripplable by a user, Ono discloses removing/replacing line heads installed in the apparatus main body.  The protruding portions on the sides of the line head assembly will be considered the handles (Figure 6; Paragraph 0249)
Therefore it would be obvious to a person of ordinary skill in the art to include a removably mountable fluid dispensing assembly as taught by Ono, into the device of Nakamura, for the purpose of maintaining a properly functioning apparatus and performing necessary maintenance
	Regarding claims 6, 15, further comprising an electronic component (electrodes, piezoelectric members), the cooling airflow to cool the electronic component (Paragraphs 0065-0067)

Claims 5, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Pub. 2016/0288554) as modified by Ono et al (U.S. Pub. 2016/0271955) and Boyd et al (U.S. Pub. 2004/0113996) and further in view of Kaga et al (U.S. Pub. 2002/0057320)
Regarding claims 5, 9, 14, Nakamura is silent regarding material of the body. Kaga discloses a body, which comprises inkjet print heads, made of a plastic material (Figures 1-2; Paragraph 0020)
	At the time the invention was made it would have been to a person of ordinary skill in the art to incorporate the teaching of Kaga into the device of Nakamura, for the purpose of protecting the inner portion of the fluid dispensing assembly

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        February 20, 2021